Per Curiam.
The writ of error in this cause having been made returnable to the June term, 1900, of this court, and the cause having been reached in 'its regular order on the docket for final disposition and having been taken up for consideration by Division A of the court, and it ap*276pearing to the court that the clerk’s certificate to the transcript certifies only that it contains a correct recital of the papers and proceedings in said cause without stating that it contains correct copies of such papers and proceedings, and that, therefore, no properly certified transcript of the record in said cause has ever been filed here, it is, therefore, hereby considered, ordered and adjudged that the writ of error in said cause be, and the same is hereby, dismissed, at the cost of the plaintiff in error. Burham v. Driggers, 44 Fla. 168., 32 South. Rep. 796.